KPMG LLP Chartered professional accountants 600 de Maisonneuve Blvd. West Suite 1500 Tour KPMG Montréal, QuébecH3A 0A3 Exhibit 99.3 Telephone(514) 840-2100 Fax(514) 840-2187 Internetwww.kpmg.ca Consent of Independent Registered Public Accounting Firm The Board of Directors Gildan Activewear Inc. We consent to the inclusion in this annual report on Form 40-F of: · our Independent Auditors’ Report of Registered Public Accounting Firm dated November 20, 2013 on the consolidated statement of financial position as at September 29, 2013 and September 30, 2012, the consolidated statements of earnings and comprehensive income, changes in equity and cash flows for the years ended September 29, 2013 and September 30, 2012, and notes, comprising a summary of significant accounting policies and other explanatory information; · our Report of Independent Registered Public Accounting Firm dated November 20, 2013 on the Company’s internal control over financial reporting as at September 29, 2013; each of which is contained in this annual report on Form 40-F of Gildan Activewear Inc. for the fiscal year ended September 29, 2013. November 26, 2013 Montréal, Canada *CPA auditor, CA, public accountancy permit No. A120841 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP.
